Exhibit 2.49 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) Aurora Properties Inc. , a company established under the laws of the Republic of the Marshall Islands with a registered address at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro HM96960, Republic of the Marshall Islands (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to a certain Settlement Agreement, dated as of August 20, 2012, (the “
